Appeal by the self-insured employer from an award made to claimant for partial disability. Claimant was a truck driver. In company with another driver he delivered a trunk, weighing about two hundred pounds, to the third floor of an apartment in the city of New York. While so doing, and by reason of the strain involved, he suffered a pneumothorax which reactivated a pre-existing tuberculosis condition. There is evidence to sustain the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.